DETAILED ACTION
Applicant’s amendment and arguments filed August 30, 2022 is acknowledged.
Applicant’s arguments have overcome the previous claim objections.
Claims 1 and 19 have been amended.
Claim 3 has been cancelled as previously indicated, and claim 21 has been newly added.
Claims 1, 2, and 4-21 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on June 14, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (hereinafter Bai) (U.S. Patent Application Publication # 2020/0259545 A1) in view of LANDIS et al. (hereinafter Landis) (U.S. Patent Application Publication # 2020/0358514 A1), and further in view of NILSSON et al. (hereinafter Nilsson2) (U.S. Patent Application Publication # 2021/0288710 A1).
Regarding claims 1 and 19, Bai teaches and discloses a user equipment (UE) and method performed by the user equipment (UE) (UE, figures 2 and 6), the method comprising: receiving reference signals corresponding to a transmitting beam by using at least two receiving beams; identifying reference signal receiving power (RSRP) of each receiving beam ([0059]; “…a UE may monitor a reference signal…UE may measure a signal quality of the configured reference signals…signal quality may be indicated by…a reference signal received power (RSRP)…”; [0106]; [0113]; teaches receiving reference signal and identifying RSRP of the received beams); and analyzing each RSRP by a machine learning model ([0111]; [0130]; teaches analyzing channel parameters, such as RSRP, using a learning algorithm). 
However, Bai may not expressly discloses identifying a beam management operation corresponding to the transmitting beam according to a result of the analyzing (although Bai does suggest an improved beam management procedure based on the prediction algorithm; [0125]; [0134]).
Nonetheless, in the same field of endeavor, Landis teaches identifying a beam management operation corresponding to the transmitting beam according to a result of the analyzing ([0011]; [0058]; [0090]; [0106]; [0116]; teaches determining a beam management procedure based on the analysis of an adaptive learning/machine learning).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a beam management procedure based on the analysis of an adaptive learning/machine learning as taught by Landis with the method and UE for beam management as disclosed by Bai for the purpose of improving beam management, as suggested by Landis.
However, Bai, as modified by Landis, may not expressly disclose wherein the at least two receiving beams comprise a first receiving beam covering a first range, and a second receiving beam covering a second range that is wider than, and comprises the first range the first receiving beam.
Nonetheless, in the same field of endeavor, Nilsson2 teaches and suggests wherein the at least two receiving beams (plurality of receiving beams, figure 1) comprise a first receiving beam (RX beam, such as 150a-M; figure 1) covering a first range, and a second receiving beam (RX beam, such as 160a-b; figure 1) covering a second range that is wider than, and comprises the first range of the first receiving beam (figure 1; [0063]; [0064]; [0088]; teaches a first RX beam covering a first range and second RX beam covering a second range which comprises the first range, where the second beam is wider than the first beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first RX beam covering a first range and second RX beam covering a second range which comprises the first range, where the second beam is wider than the first beam as taught by Nilsson2 with the method and UE for beam management as disclosed by Bai, as modified by Landis, for the purpose of selecting a receiving/RX beam in order to improve QoS and higher throughput, as suggested by Nilsson2.

Regarding claim 2, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the receiving the reference signals comprises: identifying the at least two receiving beams based on current beam pattern and a predefined selection rule; receiving multiple reference signals through the at least two receiving beams; and identifying multiple RSRPs respectively corresponding to the multiple reference signals ([0083]; [0106]; [0107]; [0114]; teaches identifying beams using a beam pattern and selection and determining the RSRP of the received reference signals). 

Regarding claim 4, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein a correspondence between the first receiving beam and the second receiving beam changes as an antenna array configuration of the UE changes ([0082]; [0083]; [0085]; teaches the beam changes based on the antenna array of the UE). 

Regarding claim 5, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the first receiving beam comprises any one or any combination of an active beam and a predefined receiving beam of the UE ([0107]; [0108]; [0110]; teaches an active beam). 

Regarding claim 6, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the receiving the reference signals comprises: identifying a receiving beam ratio of the first receiving beam to the second receiving beam; identifying a receiving beam order of the first receiving beam and the second receiving beam; receiving a corresponding reference signal according to the receiving beam ratio and the receiving beam order by using the first receiving beam and the second receiving beam sequentially; and identifying the RSRP of the corresponding reference signal ([0121]; teaches identifying and measurements of active beams in a sequential manner). 

Regarding claim 8, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the result of the analyzing indicates any one or any combination of: a predicted value of a state of each receiving beam of the UE; an evaluation value of each receiving beam of the UE; a beam ranking corresponding to each receiving beam of the UE; a candidate set of optimal receiving beams; a long-term value when each receiving beam of the UE is an active beam; the beam to be measured; a measuring order; and a beamforming codebook to be used ([0103]; [0111]; [0112]; teaches a state prediction of the received beams). 

Regarding claim 9, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the beam management method further comprises, before analyzing each RSRP by the machine learning model: arranging multiple RSRPs according to a predefined format, the multiple RSRPs comprising the first RSRP and the second RSRP; and performing data preprocessing on the multiple RSRPs, respectively ([0111]; [0130]; teaches analyzing channel parameters, such as RSRP, using a learning algorithm). 

Regarding claim 10, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the performing data preprocessing comprises any one or any combination of the following actions: increasing an offset; downscaling data of a first predefined ratio; upscaling data of a second predefined ratio; increasing an offset and downscaling data of the first predefined ratio; increasing an offset and upscaling data of the second predefined ratio ([0082]; teaches adjusting an offset). 

Regarding claim 11, Bai discloses the claimed invention, but may not expressly disclose wherein the machine learning model comprises a reinforcement-learning-based Q learning model, and wherein a Q function of the reinforcement-learning-based Q learning model comprises an artificial neural network model and hidden layers of the reinforcement-learning-based Q learning model comprise a bidirectional long short term memory network model. 
Nonetheless, in the same field of endeavor, Landis further teaches and suggests wherein the machine learning model comprises a reinforcement-learning-based Q learning model, and wherein a Q function of the reinforcement-learning-based Q learning model comprises an artificial neural network model and hidden layers of the reinforcement-learning-based Q learning model comprise a bidirectional long short term memory network model ([0090]; [0102]; [0106]; teaches Q learning/DQN learning).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Q learning/DQN learning as taught by Landis with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of improving beam management, as suggested by Landis.

Regarding claim 12, Bai discloses the claimed invention, but may not expressly disclose wherein a training method of the machine learning model comprises: obtaining a predefined amount of original data; processing the original data according to a predefined reinforcement learning method to obtain corresponding training data; and training the machine learning model based on the training data to obtain a trained machine learning model. 
Nonetheless, in the same field of endeavor, Landis further teaches and suggests wherein a training method of the machine learning model comprises: obtaining a predefined amount of original data; processing the original data according to a predefined reinforcement learning method to obtain corresponding training data; and training the machine learning model based on the training data to obtain a trained machine learning model ([0058]; [0090]; [0106]; [0116]; teaches obtaining and processing training data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and processing training data as taught by Landis with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of improving beam management, as suggested by Landis.

Regarding claim 13, Bai discloses the claimed invention, but may not expressly disclose performing corresponding beam management based on the beam management operation; and refining corresponding parameters of the machine learning model based on processing result of the beam management to further optimize the machine learning model.
Nonetheless, in the same field of endeavor, Landis further teaches and suggests performing corresponding beam management based on the beam management operation; and refining corresponding parameters of the machine learning model based on processing result of the beam management to further optimize the machine learning model ([0058]; [0090]; [0106]; [0116]; teaches performing beam management based on the adaptive learning). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing beam management based on the adaptive learning as taught by Landis with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of improving beam management, as suggested by Landis.

Regarding claim 14, Bai, as modified by Landis and Nilsson2, further teaches and suggests wherein the identifying the beam management operation corresponding to the transmitting beam comprises any one or any combination of the following operations: determining to switch the receiving beam; switching a current receiving beam to an identified receiving beam, the identified receiving beam being identified based on a beam state and/or an evaluation value; maintaining a current beam receiving configuration; identifying whether to switch the current beam receiving configuration; identifying a subsequent receiving beam for a subsequent measurement period based on the beam state and/or the evaluation value; and identifying whether to switch a receiving beam and to change a beamforming codebook ([0007]; [0061]; [0109]; teaches beam switching operation).

Regarding claim 15, Bai discloses the claimed invention, but may not expressly disclose identifying a corresponding RSRP of each received beam, and wherein the analyzing each RSRP respectively by the machine learning model, comprises: analyzing each RSRP respectively by the corresponding machine learning model. 
Nonetheless, in the same field of endeavor, Landis further teaches and suggests identifying a corresponding RSRP of each received beam, and wherein the analyzing each RSRP respectively by the machine learning model, comprises: analyzing each RSRP respectively by the corresponding machine learning model ([0058]; [0090]; [0106]; [0116]; teaches performing beam management based on the adaptive learning by analyzing RSRP).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing beam management based on the adaptive learning by analyzing RSRP as taught by Landis with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of improving beam management, as suggested by Landis.

Regarding claim 16, Bai discloses the claimed invention, but may not expressly disclose identifying a beam pattern corresponding to each of the multiple carrier components based on a codebook of each of the multiple carrier components; and identifying at least two receiving beams respectively corresponding to each of the multiple carrier components based on a corresponding beam pattern and a predefined beam selection rule. 
Nonetheless, in the same field of endeavor, Landis further teaches and suggests identifying a beam pattern corresponding to each of the multiple carrier components based on a codebook of each of the multiple carrier components; and identifying at least two receiving beams respectively corresponding to each of the multiple carrier components based on a corresponding beam pattern and a predefined beam selection rule ([0080]; [0120]; teaches determining beams based on a codebook).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining beams based on a codebook as taught by Landis with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of improving beam management, as suggested by Landis.

Regarding claim 17, Bai discloses the claimed invention, but may not expressly disclose wherein the analyzing each RSRP respectively by the machine learning model, comprises: for any one of the multiple transmitting beams, analyzing each RSRP by a corresponding machine learning model, wherein the identifying the beam management operation corresponding to the multiple transmitting beams, comprises: for any of the multiple transmitting beams, identifying the beam management operation corresponding to the multiple transmitting beams, and wherein, the beam management method further comprises: performing a corresponding beam management according to the multiple transmitting beams based on transmission data being received from any of the multiple transmitting beams. 
Nonetheless, in the same field of endeavor, Landis further teaches and suggests wherein the analyzing each RSRP respectively by the machine learning model, comprises: for any one of the multiple transmitting beams, analyzing each RSRP by a corresponding machine learning model, wherein the identifying the beam management operation corresponding to the multiple transmitting beams, comprises: for any of the multiple transmitting beams, identifying the beam management operation corresponding to the multiple transmitting beams, and wherein, the beam management method further comprises: performing a corresponding beam management according to the multiple transmitting beams based on transmission data being received from any of the multiple transmitting beams ([0011]; [0058]; [0090]; [0106]; [0116]; teaches determining a beam management procedure based on the analysis of an adaptive learning/machine learning by analyzing RSRP).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing beam management based on the adaptive learning by analyzing RSRP as taught by Landis with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of improving beam management, as suggested by Landis.

Regarding claim 18, Bai, as modified by Landis and Nilsson2, further teaches and suggests performing the corresponding beam management according to the beam management operation of the switched transmitting beam of the transmission data based on the transmission data being switched ([0007]; [0061]; [0109]; teaches beam switching operation). 

Regarding claim 21, Bai discloses the claimed invention, but may not expressly disclose wherein the at least two receiving beams further comprises a third receiving beam covering a third range, and wherein the second range of the second receiving beam comprises the first range of the first receiving beam and the third range of the third receiving beam.
Nonetheless, in the same field of endeavor, Nilsson2 further teaches and suggests wherein the at least two receiving beams further comprises a third receiving beam (RX beam, such as 150a-M; figure 1) covering a third range, and wherein the second range of the second receiving beam comprises the first range of the first receiving beam and the third range of the third receiving beam ([0063]; [0064]; [0088]; teaches a third RX beam covering a third range and second RX beam covering a second range which comprises the first range and the third range, as depicted in figure 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third RX beam covering a third range and second RX beam covering a second range which comprises the first range and the third range as taught by Nilsson2 with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson2, for the purpose of selecting a receiving/RX beam in order to improve QoS and higher throughput, as suggested by Nilsson2.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (hereinafter Bai) (U.S. Patent Application Publication # 2020/0259545 A1) in view of LANDIS et al. (hereinafter Landis) (U.S. Patent Application Publication # 2020/0358514 A1) and NILSSON et al. (hereinafter Nilsson2) (U.S. Patent Application Publication # 2021/0288710 A1), and further in view of Xia et al. (hereinafter Xia) (U.S. Patent Application Publication # 2020/0195335 A1).
Regarding claim 20, Bai, as modified by Landis and Nilsson2, discloses the claimed invention, but may not expressly disclose identifying a receiving beam order based on whether a rotational speed exceeds a threshold, wherein the receiving the reference signals is performed according to the receiving beam order (although Landis does suggest beam management procedures may be dependent on UE speed and rotations of the UE; [0084]).
Nonetheless, in the same field of endeavor, Xia teaches and suggests identifying a receiving beam order based on whether a rotational speed exceeds a threshold, wherein the receiving the reference signals is performed according to the receiving beam order ([0046]; teaches beam management techniques and control based on rotation velocity exceeding a threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate beam management techniques and control based on rotation velocity exceeding a threshold as taught by Xia with the method and UE for beam management as disclosed by Bai, as modified by Landis and Nilsson, for the purpose of preforming beam management, as suggested by Xia.

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of the allowable subject matter as indicated in the Office Action dated December 8, 2021.  Additionally, the prior art of record taken alone and/or in combination fails to teach and/or fairly suggest monitoring a rotation speed of the UE; based on the UE detecting that the rotation speed exceeds a threshold, measuring the reference signal N2 times alternately using the first receiving beam and the second receiving beam, wherein the first receiving beam comprises multiple predefined receiving beams; identifying whether a signal of the UE is occluded; and based on the UE detecting that the signal is occluded, measuring the reference signal N3 times alternately using the first receiving beam and a corresponding second receiving beam, wherein a measuring ratio of the first receiving beam and the second receiving beam is a predefined ratio, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, filed August 30, 2022, with respect to claims 1, 2, and 4-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 20 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xia et al. (U.S. Patent Application Publication # 2020/0195335 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 2, 2022